Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 19-21658-CIV-WILLIAMS

   GISELE ROTH SAIZ WENDEL,

         Plaintiff,

   v.

   INTERNATIONAL REAL ESTATE.
   NEWS, LLC and DAVID BASCH,

        Defendants.
   _____________________________________/

                                           ORDER

         THIS MATTER is before the Court on the Report and Recommendation entered

   by Magistrate Judge Edwin G. Torres on the Parties’ cross motions for summary

   judgment. (DE 154). Plaintiff Gisele Roth Saiz Wendel (“Plaintiff”) and Defendant David

   Basch (“Basch”) each filed limited objections to the Report. (DE 157; DE 158).

         In summary, the Report recommends that Defendant’s Motion for Summary

   Judgment on Plaintiff’s breach of contract claim be GRANTED; that Defendant’s Motion

   for Summary Judgment on Plaintiff’s unjust enrichment claim be GRANTED; but that in

   all other respects, Defendant’s motion for summary judgment be DENIED. The Report

   also recommends that Plaintiff’s Motion for Summary Judgment as to her eligibility for

   individual coverage under the Fair Labor Standards Act (“FLSA”) be GRANTED; that

   Plaintiff’s Motion for Summary Judgment that Defendant was Plaintiff’s employer be

   GRANTED; and that Plaintiff’s Motion for Summary Judgment that Defendant be deemed

   Plaintiff’s joint employer be DENIED as moot.
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 2 of 7




          I.     DEFENDANT’S OBJECTIONS

          Defendant Basch objects to Magistrate Judge Torres’ finding that Plaintiff is not

   judicially estopped from bringing her claims and that Defendant be deemed Plaintiff’s

   employer under the FLSA. Having reviewed de novo the record and applicable law, the

   Court OVERRULES Defendant’s objections regarding whether Plaintiff is judicially

   estopped and adopts the Report and Recommendation on this issue.

          As to the latter issue, Defendant argues many of the facts relied on in the Report

   to conclude Defendant was an employer under the FLSA are in dispute:

          What is truly uncontested . . . is that Basch owned 47.5% of IREN, provided half
          the capital, paid to have IREN formed, was a signatory on its bank account, and
          Basch had access to its bank account and closed it after Farron and IREN
          abandoned the bank account, leaving a negative balance. IREN operated out of
          Basch’s condominium a few days a week for two to three months in the middle of
          its nine month operating lifetime during which Basch has [sic] little to no interaction
          with IREN’s employees or operations.

   (DE 158 at 13−14). Having reviewed this issue de novo, the Court SUSTAINS

   Defendant’s objection as set forth below. Furthermore, because the Report recommends

   denying as moot Plaintiff’s motion regarding Defendant’s joint employer status on the

   same basis, this issue must also be addressed.

      A. Legal Standard

          Summary judgment is appropriate when “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there

   is no genuine issue as to any material fact and that the moving party is entitled to a

   judgment as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

   Once the moving party demonstrates the absence of a genuine issue of material fact, the

   non-moving party must “come forward with ‘specific facts showing that there is a genuine

                                                 2
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 3 of 7




   issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

   (1986) (quoting Fed. R. Civ. P. 56(e)). The Court must view the record and all factual

   inferences in the light most favorable to the non-moving party and decide whether “the

   evidence presents a sufficient disagreement to require submission to a jury or whether it

   is so one-sided that one party must prevail as a matter of law.” Allen v. Tyson Foods,

   Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quoting Anderson, 477 U.S. at 251−52).

          In opposing a motion for summary judgment, the non-moving party may not rely

   solely on the pleadings, but must show by affidavits, depositions, answers to

   interrogatories, and admissions that specific facts exist demonstrating a genuine issue

   for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323−24 (1986).

   Thus, Rule 56 “mandates the entry of summary judgment . . . against a party who fails to

   make a showing sufficient to establish the existence of an element essential to that party’s

   case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477

   U.S. at 322. The existence of a mere “scintilla” of evidence in support of the nonmovant’s

   position is insufficient; there must be evidence on which the jury could reasonably find for

   the nonmovant. See Anderson, 477 U.S. at 252.

      B. Discussion

          An individual cannot be held “liable for violating the overtime provision of the FLSA

   unless he is an ‘employer’ within the meaning of the Act.” Alvarez Perez v. Sanford-

   Orlando Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008) (citing 29 U.S.C.

   § 207(a)(1); Donovan v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir. 1984)). The FLSA

   defines an employer as “any person acting directly or indirectly in the interest of an

   employer in relation to an employee.” 29 U.S.C. § 203(d). Whether an individual comes

                                                3
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 4 of 7




   under the scope of this definition “does not depend on technical or ‘isolated factors but

   rather on the circumstances of the whole activity.’” Hodgson v. Griffin & Brand of McAllen,

   Inc., 471 F.2d 235, 237 (5th Cir. 1973) (quoting Rutherford Food Corp. v. McComb, 331

   U.S. 722, 730 (1947)). Thus, a corporate officer can be jointly and severally liable under

   the FLSA along with the corporation. Patel v. Wargo, 803 F.2d 632, 637−38 (11th Cir.

   1986). However, the “status as a corporate officer alone is insufficient to render an

   individual an ‘employer’ to hold the officer personally liable for unpaid wages.” Olivas v.

   A Little Havana Check Cash, Inc., 324 F. App’x 839, 845 (11th Cir. 2009). Instead, for a

   corporate officer to be held liable for unpaid wages as an employer, the officer must either

   “be involved in the day-to-day operation or have some direct responsibility for the

   supervision of the employee.” Patel, 803 F.2d at 638.

          Although the Magistrate’s analysis of the Defendant’s role is compelling, the Court

   finds that genuine issues of material fact exist as to whether Basch was an employer or

   joint employer of Plaintiff that preclude summary judgment. In support of Plaintiff’s Motion,

   Plaintiff presents numerous arguments regarding her view of Defendant Basch’s role

   within the company. In response, however, Basch points to opposing evidence from his

   declaration and deposition, which paints a vastly different picture than what Plaintiff

   presents. And where there is contradictory evidence in the record, “[t]he court does not

   weigh conflicting evidence or determine the credibility of witnesses” on a motion for

   summary judgment. A.L. by & through D.L. v. Walt Disney Parks & Resorts US, Inc., 900

   F.3d 1270, 1289 (11th Cir. 2018).




                                                4
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 5 of 7




           Plaintiff states Basch met with her regularly to direct her in her work. 1 Defendant

   states that is not true. Plaintiff states Basch made the decision as to how and how much

   Plaintiff would be paid. Defendant states that is not true. Plaintiff states Basch held

   meetings in his dining room when the company operated there. Again, Defendant argues

   that is not true and states that the meetings were held by David Farron (“Farron”). Both

   of the Parties’ factual predicates are based on opposing, self-interested sworn

   statements, and the Court is not in a position at this juncture to weigh their veracity.

   Furthermore, neither Party presents any independent, corroborating evidence on this

   issue such that the Court could conclude—as a matter of law—that Basch was personally

   Plaintiff’s employer given the requirement that individual employer liability must be

   determined based “on the circumstances of the whole activity.” Hodgson, 471 F.2d at

   237.

           What is not in dispute is that Basch and Farron each owned 47.5 percent of the

   company that employed Plaintiff. Plaintiff argues that Basch’s part ownership of the

   company, coupled with the fact that IREN operated out of Basch’s condominium for a few

   months, indicates the level of control Basch had over the company and its employees.

   However, the evidence presented by Basch portrays Farron as the controlling member of

   the company in charge of the company’s operations, decisions, and employees. And

   notably, Farron also lived at Basch’s condominium during the brief time that the company

   operated there, which could support either Party’s assertion. Considering these facts in

   the light most favorable to the nonmovant, the Court finds that there is a genuine dispute


   1
    Plaintiff primarily relies on the deposition of David Farron (DE 113)—who was not named by Plaintiff in
   her suit but joined as a third-party defendant by Basch—to support her arguments that Basch managed the
   company. Basch relies on his own deposition (DE 115) to dispute this.
                                                      5
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 6 of 7




   as to whether Basch’s involvement in the company rose to a level that personal liability

   should be imposed and that this issue must be submitted to a jury. Accordingly,

   Defendant’s objections are SUSTAINED as to this issue.

         II.       PLAINTIFF’S OBJECTIONS

         The Court has reviewed Plaintiff’s objections, Defendant’ response, Plaintiff’s reply

   in support, and the applicable law. Plaintiff’s objections (DE 157) are OVERRULED.

         III.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. Defendant’s Motion for Summary Judgment (DE 117) on Plaintiff’s breach of

                contract claim is GRANTED. The Report is AFFIRMED AND ADOPTED on

                these grounds.

         2. Defendant’s Motion for Summary Judgment (DE 117) on Plaintiff’s unjust

                enrichment claim is GRANTED. The Report is AFFIRMED AND ADOPTED on

                these grounds.

         3. In all other respects, Defendant’s Motion for Summary Judgment (DE 117) is

                DENIED. The Report is AFFIRMED AND ADOPTED on these grounds.

         4. Plaintiff’s Motion for Summary Judgment (DE 129) that she be deemed entitled

                to individual coverage under the FLSA is GRANTED. The Report is AFFIRMED

                AND ADOPTED on these grounds.

         5. Plaintiff’s Motion for Summary Judgment (DE 129) that Defendant be deemed

                Plaintiff’s employer is DENIED.

         6. Plaintiff’s Motion for Summary Judgment (DE 129) that Defendant be deemed

                Plaintiff’s joint employer is DENIED.

                                                  6
Case 1:19-cv-21658-KMW Document 185 Entered on FLSD Docket 01/20/2021 Page 7 of 7




           DONE AND ORDERED in Chambers in Miami, Florida, this 19th day of January,

   2021.




                                            7
